UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-35413 GREENWAY MEDICAL TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 58-2412516 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 121 Greenway Boulevard Carrollton, GA (Address of Principal Executive Offices) (Zip Code) (770) 836-3100 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesoNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): LargeAcceleratedFiler o AcceleratedFiler o Non-Accelerated Filer x(Do not check if a smaller reporting company) SmallerReportingCompany o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox There were 28,871,184 shares of the registrant’s common stock outstanding as of March 12, 2012. GREENWAY MEDICAL TECHNOLOGIES, INC. FORM 10-Q For The Quarterly Period Ended December 31, 2011 INDEX PART I.FINANCIAL INFORMATION Item 1. Condensed Financial Statements (unaudited) 1 Notes to Condensed Financial Statements (unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II.OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 19 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Greenway Medical Technologies, Inc. Condensed Balance Sheets (Amounts in thousands, except share amounts and per share data) (Unaudited) December 31 June 30, Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of $539 and$585 allowance for doubtful accounts at December 31, 2011 andJune 30, 11, respectively Inventory Prepaids and other current assets Deferred tax assets Total current assets Property and equipment, net Acquired intangibles, net - Software development cost, net Deferred tax assets - noncurrent Goodwill - Other assets 40 40 Total assets $ $ Liabilities and shareholders’ deficit Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Total current liabilities Obligation for purchased technology Commitments (Note 11) Convertible preferred stock, at fair value Series A - Issued and outstanding 3,333,333 shares at December 31, 2011 andJune30, 2011, respectively (cumulative liquidation preference$36,372 and$35,073, respectively) Series B - Issued and outstanding 4,631,579 shares at December 31, 2011and June30, 2011, respectively (cumulative liquidation preference$32,608 and$31,425, respectively) Shareholders’ equity (deficit): Common stock Additional paid-in capital Accumulated deficit ) ) Total shareholders’ equity (deficit) ) ) Total liabilities, convertible preferred and shareholders’ deficit $ $ The accompanying notes are an integral part of these condensedfinancial statements 1 Greenway Medical Technologies, Inc. Condensed Statements of Operations (Amounts in thousands, except share amounts and per share data) (Unaudited) Three Months Ended Six Months Ended December 31, December 31, December 31, December 31, Revenue: System sales $ Training and consulting services Support services Electronic data interchange and business services Total revenue Cost of revenue: System sales Training and consulting services Support services Electronic data interchange and business services Total cost of revenue Gross profit Operating expenses: Sales, general and administrative Research and development Total operating expenses Operating income (loss) Interest income (expense), net - 5 (8
